department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc pa cbs b2 gl-128023-00 uilc memorandum for associate area_counsel sbse sacramento cc sbse sac from subject joseph w clark senior technician reviewer branch collection bankruptcy and summonses request for chief_counsel_advice offers in compromise-release of co-obligor under california law this chief_counsel_advice responds to your memorandum received on date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues whether pattern_letter p-229 at irm exhibit the common_law co-obligor agreement or pattern_letter p-230 at irm exhibit the non-common law co- obligor agreement should be used in the state of california conclusion selection of either pattern_letter p-229 or pattern_letter p-230 will depend on whether california is a common_law or non-common state with regard to the liability of a co-obligor where an offer_in_compromise is submitted by only one of the obligors of a joint assessment facts and legal analysis in a situation involving a joint assessment the liability for the outstanding federal taxes among the obligors is joint_and_several sec_6013 the service may collect the we note that your memorandum requesting advice did not specify what type of joint liability is at issue for purposes of discussion we are assuming that the joint liability arose as a result of a joint assessment against husband and wife who filed a gl-128023-00 entire debt from either obligor or may choose to reach a compromise with one obligor or the other where an offer_in_compromise is submitted by an obligor and more than one individual is obligated to pay the outstanding tax debt the internal_revenue_manual instructs offer specialists to take the steps necessary where appropriate to preserve the government’s right to collect from individual s other than the offer proponent who is are liable for the tax that is the subject of a compromise_agreement irm provides as follows to preserve the ability to collect from the other parties to a joint assessment husband and wife or other joint obligors a co-obligor agreement should be secured from the maker of the offer to determine what effect compromise with one obligor will have on the liability of the other obligor s the manual relies on the law of the state in which the offer proponent resides irm provides in relevant part as follows if the taxpayer lives in a jurisdiction where acceptance of an offer_in_compromise from one of the taxpayers will release not only that taxpayer from further liability for the remaining tax but will also release the other taxpayer from liability as well then pattern_letter p-229 should be used the common_law co-obligor agreement if on the other hand the taxpayer lives in a jurisdiction where the express reservation of the right to proceed against the taxpayer who is not a party to the offer agreement will protect against the release of the noncompromising taxpayer then pattern_letter p-230 should be used the non-common law co-obligor agreement you advise that in california the offer specialists in sacramento have been using pattern_letter p-229 for co-obligor agreements evidently the sacramento office is of the view that california follows the common_law rule and that the offer_in_compromise operates as a release of the tax debt for all the obligors governed by the provisions of california civil code through you indicate that your office advised the offer specialists in sacramento by memorandum dated date that joint_return the law of the state with the most significant relationship to the compromise_agreement will govern for purposes of interpreting the agreement typically this will be the taxpayer’s state of residence however the service should continue to refer to the law of the state with the most significant relationship to the contract gl-128023-00 california in fact does not follow the common_law rule your memorandum states that california civil code provides that a release of one of two or more joint debtors does not extinguish the obligations of any of the others your office then concluded that pattern_letter p-230 the non-common law co-obligor agreement should be used subsequently you were provided with a copy of a memorandum dated date from district_counsel san francisco addressed to special procedures that memorandum advised that california does follow the common_law rule you indicate that the reasoning of the date memorandum was that an offer_in_compromise is not a release which is governed by the provisions of california civil code through but instead an accord and satisfaction which is governed by california civil code through in light of the san francisco district_counsel memorandum you indicate that your office is reviewing the advice contained in your date memorandum although the service has maintained its position that an offer_in_compromise is not a contract in common_law when interpreting agreements to compromise federal tax_liabilities under sec_7122 courts have applied generally accepted contract principles see 372_f2d_352 3d cir 303_f2d_1 5th cir however compromise agreements are also governed by sec_7122 and the treasury regulations thereunder the secretary’s authority to compromise tax cases is contained in sec_7122 the secretary is empowered to set the threshold requirements for consideration of a proposed compromise all offers to compromise must be submitted in accordance with the procedures prescribed by the secretary see sec_301_7122-1t c the treasury regulations limit the scope of a compromise_agreement as follows acceptance of an offer to compromise will conclusively settle the liability of the taxpayer specified in the offer sec_301_7122-1t d emphasis added thus the regulations limit the effect of a compromise to the release of only the party named in the offer where the internal_revenue_code establishes that taxpayers are jointly and severally liable for the tax the government’s ability to collect from one taxpayer is not prejudiced by compromise with a different taxpayer under the common_law rule the release of one of two or more joint_and_several debtors could extinguish the obligations of all the debtors it appears that prior to the date memorandum from your office both sacramento and san francisco were of the view that california follows the common_law rule with regard to a co-obligor’s liability gl-128023-00 however some courts have relied upon state law contract principles for the rule_of decision when faced with a dispute between the service and a taxpayer regarding the interpretation or effect of a compromise see eg 176_fsupp_932 d neb therefore as discussed above the service should take the steps necessary to protect its ability to collect from a non-compromising spouse whenever a compromise with one spouse is recommended for acceptance see irm and irm the decision whether pattern letters p-229 or p-230 should be used in co-obligor situations is based on analysis of state law in your request for advice you indicate that your analysis of california law reveals a possible conflict between california civil code through referring to accord and satisfaction and through referring to release and that it is unclear which provisions an offer_in_compromise may fit under you conclude that if an offer is an accord and satisfaction then common_law applies and pattern_letter p-229 should be used on the other hand if an offer is akin to a release then california could be considered a non-common law state and pattern_letter p-230 should be used in general terms accord and satisfaction is defined as a new contract which is substituted for an old contract whereby one party agrees to give and the other party agrees to accept something with the view of settlement of a claim black’s law dictionary 7th ed a n accord is an agreement for the settlement of some previously existing claim by a substituted performance it will be found that this definition of accord also includes all compromises they are agreements for the settlement of a previously existing claim by a substituted performance t he previous claim may be one that is in doubt or in dispute or one that is certain liquidated and undisputed corbin on contracts pincite the two parties may first make an accord executory that is a contract for the future discharge of the existing claim by a substituted performance still to be rendered when this executory_contract is fully performed as agreed there is said to be accord and satisfaction and the previously exiting claim is discharged see corbin on contracts pincite a release is defined as the actual discharge of the obligation it may take the form of a writing or an oral statement manifesting an intention to discharge another from an existing or asserted duty a release may be secured gratuitously or for consideration a review of california case law however reveals that an essential element for an accord and satisfaction is the existence of a legitimate dispute as to the amount due rued v cooper cal p clejan v reisman cal app 3d cal rptr 2d dist an offer_in_compromise submitted under sec_7122 may be accepted on the basis of doubt as to collectibility or to promote effective tax_administration as well as doubt as to liability so that there is not always a dispute as to the amount actually owed by the proponent of the offer gl-128023-00 black’s law dictionary 7th ed a release is a writing manifesting an intention to discharge another from an existing or an asserted duty 5a corbin on contracts pincite although it may be argued that an offer_in_compromise is more akin to an accord and satisfaction in that the parties have entered into a new arrangement to pay the outstanding taxes which amount is different from the original amount owed once the terms of the compromise are satisfied the debt is discharged and the proponent of the offer is released from further liability for those taxes acceptance by the service of an offer_in_compromise and the taxpayer’s satisfaction of the conditions of the offer ie payment of the offer amount and compliance with the tax laws result in release of the taxpayer from the tax_liability that is the subject of the compromise an offer_in_compromise also fits the definition of accord and satisfaction in that when a taxpayer submits an offer he is agreeing to pay an amount less than what he owes and the service agrees to accept that lessor amount in exchange for discharge of the taxpayer’s liability provided certain conditions are satisfied ie the amount offered is paid and the taxpayer remains current for a specified number of years a release under section california civil code is given to a debtor by a creditor in order to extinguish an obligation hawber v raley cal app p execution of release by one party sufficient see also sec_6325 certificate of release of federal_tax_lien the notes of decisions under california civil code cite the case of schwartz v california cal app 2d p 2d and provide as follows a judgment debtor should not be forced to go into bankruptcy to rid himself of a judgment where he and his creditor are ready willing and able to adjust and settle the debt these are some of the considerations which the legislature undoubtedly had in mind in the enactment of this section further it should not be the policy of the law to discourage sensible arrangements under which a creditor can satisfy a judgment for what he thinks it is worth and a debtor for what he can afford to pay you cite the case of mccall v four star music company cal app 4th cal rptr 2d 2d dist in your memorandum and indicate that the court_of_appeals of california in its opinion did not make any distinction between the concepts of accord and satisfaction and release the facts in the mccall case indicate that the parties had entered into an accord and satisfaction of an outstanding obligation the court’s opinion stated broadly that it is the rule_of california that where fewer than all joint tortfeasors satisfy less than the entire judgment such satisfaction will not relieve the remaining joint tortfeasors of their obligation under the judgment citing california civil code gl-128023-00 it appears that the provisions of california civil code through and through may be read concurrently rather than as conflicting provisions california civil code through discuss the necessary elements for an effective accord and satisfaction ie proper subject matter competent parties mutual consent and consideration while through discuss the effects of a release once an obligation is deemed to be satisfied under california civil code acceptance of the consideration by a creditor extinguishes the obligation once the obligation is extinguished with respect to the debtor who is the party to the contract agreement that debtor may be considered released from any further obligation pursuant to california civil code however provides that no other co-obligors are released from the obligation or debt since selection of either pattern_letter p-229 or letter p-230 depends on state law we recommend that you coordinate this matter with the associate area counsels that are affected within areas and a thorough analysis of california state law should be performed it is suggested that those individuals involved with writing or updating your local law supplement participate in resolving this issue once it is determined by state law analysis whether california is a common_law or non-common law state with respect to this issue then the choice of the appropriate form letter will be clear if you have any questions please contact the attorney assigned to this case at california civil code is silent with respect to the liability of co-obligors the provisions in through discussing accord and satisfaction appear to refer to specific parties to a specific contract requiring the elements of a contract proper subject matter competent parties meeting of the minds and consideration on the other hand the provisions relating to release specifically provides that a release of one or more joint debtors does not extinguish the obligation of any of the others see california civil code
